UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34055 TIMBERLINE RESOURCES CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 82-0291227 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 101 East Lakeside Avenue Coeur d’Alene, Idaho (Address of Principal Executive Offices) (Zip Code) (208) 664-4859 (Registrant’s Telephone Number, including Area Code) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.001 par value NYSE MKT SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨ Nox Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Indicate by check mark whether the Registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 (“Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, andwill not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act. Yes o No x As of March 31, 2015, the aggregate market value of the voting and non-voting shares of common stock of the registrant issued and outstanding on such date, excluding shares held by affiliates of the registrant as a group, was $6,182,388. This figure is based on the closing sale price of $0.65 per share of the Registrant’s common stock on March 31, 2015 on the NYSE MKT. Number of shares of Common Stock outstanding as of January 27, 2015: 13,331,946 EXPLANATORY NOTE Timberline Resources Corporation. (the “Company,” “we,” “us,” “our,” or “Timberline” ) is filing this Amendment No. 1 on Form 10-K/A (this “Amendment”) to amend our Annual Report on Form 10-K for the fiscal year ended September 30, 2015 (the “Form 10-K”), as originally filed with the United States Securities and Exchange Commission (the “SEC”) on December 23, 2015.The purpose of this Amendment is to include Part III information which was to be incorporated by reference from our definitive proxy statement for our 2016 Annual General Meeting of Shareholders.This information was previously omitted from the 10-K in reliance on General Instruction G(3) to Form 10-K, which permits the Part III information to be incorporated in our Form 10-K by reference from our definitive proxy statement if such statement is filed no later than 120 days after our fiscal year-end.We are filing this Amendment to include Part III information in our Form 10-K because a definitive proxy statement containing such information will not be filed by the Company within 120 days after the end of the fiscal year covered by our Form 10-K.The reference on the cover to the Form 10-K to the incorporation by reference to portions of our definitive proxy statement into Part III of the Form 10-K is hereby deleted.This Amendment hereby amends and restates the cover page and Part III, Items 10 through 14 in their entirety. In accordance with Rule 12b-15 under the United States Securities Exchange Act of 1934, as amended (the “Exchange Act”), Part III, Items 10 through 14 of our Form 10-K are hereby amended and restated in their entirety.In addition, new certifications of our principal executive officer and principal financial officer are attached, each as of the filing date of this Amendment.This Amendment does not amend or otherwise update any other information in our 10-K.Accordingly, this Amendment should be read in conjunction with our Form 10-K and with our filings with the SEC subsequent to our Form 10-K. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE Directors and Executive Officers The following table sets forth certain information with respect to our current directors and nominees, executive officers and key employees.The term for each director expires at our next Annual Meeting or until his or her successor is appointed and qualified.The ages of the directors and officers are shown as of January 27, 2016. Name Current Office Principal Occupation Director/Officer Since Age Steven Osterberg(1) President & Chief Executive Officer, Principal Financial Officer and Vice-President, Exploration and Director President & Chief Executive Officer, Principal Financial Officer and Vice-President, Exploration and Director February 1, 2012 55 Kiran Patankar(2) Director Director January 1, 2015 39 Paul Dircksen Vice-President of Business Development and Technical Services and Director Vice-President of Business Development and Technical Services and Director September 22, 2006 70 William M. Sheriff(3) Chairman of the Board of Directors Chairman, Golden Predator Mining Corp August 15, 2014 57 Robert Martinez(3) Director Management Consultant January 22, 2010 69 Leigh Freeman(3) Director Principal, Leigh Freeman Consultancy January 18, 2013 66 Mr. Osterberg was appointed President and Chief Executive Officer on January 19, 2016. Mr. Patankar was President and Chief Executive Officer and Director until January 19, 2016.He remains a Director. “Independent” in accordance with Rules 121 and 803A of the NYSE MKT Company Guide. The following is a description of the business background of the Directors and executive officers of Timberline Resources Corporation: William M. Sheriff – Chairman of the Board of Directors Mr. Sheriff (57) is an entrepreneur with over 30 years of mineral exploration experience. He has been a director and Chairman of the Board since August 2014.He also serves as Chairman of Golden Predator Mining Corp.Prior to founding Till Capital Ltd. and its predecessor Golden Predator Corp., Mr. Sheriff was a co-founder and Chairman of Energy Metals Corp. He also serves as Chairman of Silver Predator Corp, enCore Energy Corp., and is Chairman of Golden Predator Mining Corp. Mr. Sheriff has served as a director for numerous mineral exploration companies, and he holds a BSc degree (Geology) from Fort Lewis College, Colorado and an MSc in Mining Geology from the University of Texas-El Paso. For the following reasons the Board of Directors (the “Board”) concluded that Mr.Sheriff should serve as a director (a “Director”) and Chairman of the Board of the Company, in light of its business and structure. Mr. Sheriff’s technical, financial and management experience in mining and mineral exploration enables him to provide financial, market, and technical insight to the Board.Further, his training and experience as a geologist and mining executive allow him to bring technical and managerial expertise to the Board as a director. These skills were determined by the Board to be valuable to the Board at this time the Board recommended Mr. Sheriff to stand for re-election to the Board at the Company’s last annual meeting as the Company’s primary assets are exploration stage properties. Paul Dircksen – Director Mr. Dircksen (70) has over 35 years of experience in the mining and exploration industry, serving in executive, managerial, and technical roles at several companies.He has been a director since January 2005 and our Vice President of Business Development and Technical Services since January 1, 2015.Mr. Dircksen was our Vice President of Exploration from May 2006 to January 2012, our Executive Chairman from September 2009 to August 2014, and was President and Chief Executive 4 Officer from March 2011 to December 2014.Working in the United States and internationally, he has a strong technical background, serving as a team member on approximately nine gold discoveries, seven of which later became operating mines.From January 2005 to May 2006 he was self-employed as a consulting geologist until joining Timberline Resources.Mr. Dircksen was the president of Brett Resources from January 2004 to December 2004, and prior to that, from January 2003 to December 2003, he was President of Bravo Venture Group, a junior exploration company.During 2002 he was self-employed as an independent mineral geologist.Between 1987 and 2001, Mr. Dircksen was Senior Vice-President of Exploration for Orvana Minerals Corp.He holds an M.S. in Geology from the University of Nevada.Mr. Dircksen currently serves as a director of Avrupa Minerals. For the following reasons the Board concluded that Mr.Dircksen should serve as a Director of the Company, in light of its business and structure. Mr. Dircksen’s extensive management experience in mineral exploration companies and background in mineral projects enable him to provide operating and leadership insights to the Board as the Executive Chairman.Further, his training and experience as a geologist allow him to bring technical expertise in regard to mineral exploration to the Company.These skills were determined by the Board to be valuable to the Board at the time the Board recommended Mr. Dircksen to stand for re-election to the Board at the Company’s last annual meeting as the Company’s primary assets are exploration stage properties. Robert Martinez – Director Mr. Martinez (69) was appointed to the Board of Directors in January 2010. He is a metallurgical engineer with over 35 years of experience in the mining and exploration industry. Since May 2005, Mr. Martinez has been an independent mine management and metallurgical consultant. In addition, from May 2005 until September 2008, Mr. Martinez was a member of the Board of Directors of Metallica Resources Inc., and from August 2005 until May 2009, he was a member of the Board of Directors of Zacoro Metals. From August 1988 until December 2004, Mr. Martinez held various management and executive positions at NYSE-listed Coeur d’Alene Mines Corporation including serving as Vice President and General Manager of the Rochester Mine, Vice President of Engineering and Operations, Senior Vice President of Operations, and President and Chief Operating Officer. Mr. Martinez holds a B.S. in Metallurgical Engineering from the University of Arizona and has completed graduate work in business at Western New Mexico University and Dartmouth College. For the following reasons the Board concluded that Mr.Martinez should serve as a Director of the Company, in light of its business and structure. Mr. Martinez’s technical and management experience in mining and metallurgy enables him to provide operating insight to the Board.Further, his training and experience as a metallurgical engineer allow him to bring technical expertise to the Board as a director. These skills were determined by the Board to be valuable to the Board at the time the Board recommended Mr. Martinez to stand for re-election to the Board at the Company’s last annual meeting as the Company’s primary assets are exploration stage properties. Leigh Freeman – Director Mr. Freeman (66) was appointed to the Board of Directors in January 2013. He has over 40 years of experience in the mining industry.At present, he is Principal with Leigh Freeman Consultancy.Mr. Freeman has served in technical, managerial and executive positions with junior and senior mining and service companies.He was a co-founder, President and Director of Orvana Minerals and also held several positions with Placer Dome.Mr. Freeman also serves as a trustee of the Montana Tech Foundation and on the industry advisory board for the mining programs at the University of Arizona, Montana Tech and South Dakota School of Mines. In addition, he co-chaired the Education Sustainability Committee for the Society of Mining Engineers. For the following reasons the Board concluded that Mr.Freeman should serve as a Director of the Company, in light of its business and structure. Mr. Freeman’s technical and management xperience in mining and mineral exploration enables him to provide operating insight to the Board.Further, his training and experience as a geological engineer allow him to bring technical expertise to the Board as a director. These skills were determined by the Board to be valuable to the Board at the time the Board recommended Mr. Freeman to stand for re-election to the Board at the Company’s last annual meeting as the Company’s primary assets are exploration stage properties. 5 Steven Osterberg – President, Chief Executive Officer, Vice President, Exploration and Director Dr. Osterberg (55) was appointed as our President and Chief Executive Officer and a Director effective January 19, 2016 and has been our Vice-President, Exploration since February 1, 2012. Prior to his appointment, since April 2009, Dr. Osterberg was a Senior Geologist with Tetra Tech, Inc., a mining-related consulting firm.From November 2004 through March 2009, Dr. Osterberg was an independent consulting geologist.During this period, Dr. Osterberg also co-founded Jack’s Fork Exploration, Inc., a privately held mineral exploration company.From 2002 to 2004, Dr. Osterberg was a Senior Geologist at Tetra Tech-MFG, Inc.Dr. Osterberg holds a Ph.D. in geology from the University of Minnesota and is a licensed professional geologist (P.G.) and qualified person (QP) with the Society of Mining and Metallurgy (SME). Mr. Osterberg is employed on a full-time basis with Timberline Resources. For the following reasons the Board concluded that Mr. Osterberg should serve as a Director of the Company, in light of its business and structure. Mr. Osterberg has extensive knowledge of the Company’s properties having served and continuing to serve as the Company’s Vice-President, Exploration.Further, Mr. Osterberg’s degree and qualifications in geology provided expertise to the Board regarding the Company’s exploration potential.These skills were determined by the Board to be valuable to the Board at the time the Board appointed Mr. Osterberg to the Board as the Company’s primary assets are exploration stage properties. Kiran Patankar – Director Mr. Patankar (39) is a mining professional with over 10 years of international work experience in investment banking, operations management, geology, and engineering.He was our President and Chief Executive Officer from January 1, 2015 to January 19, 2016.Prior to joining Timberline, he spent 7 years in the Canadian investment banking industry where he focused on advising clients ranging from junior growth companies to senior mining companies on capital raising and mergers & acquisitions. He was Managing Director, Mining Investment Banking of Mackie Research Capital Corporation from January 2012 until December 2014. Prior to that, he was Vice President, Metals & Mining Investment Banking at Macquarie Capital Markets Canada Ltd. from August 2007 until December 2011. Between 2000 and 2006, he worked in the mining industry for 4 years as a geologist and engineer and in the construction materials industry for 2 years in operational and business development roles. Mr. Patankar holds a B.S. in Geological Engineering from the Colorado School of Mines and an MBA from the Yale School of Management. For the following reasons the Board concluded that Mr. Patankar should serve as a Director of the Company, in light of its business and structure. Mr. Patankar has extensive knowledge in relation to investment banking and the financing of exploration stage mineral companies.Further, Mr. Patankar’s degrees and qualifications in both Geological Engineering and business management provide expertise to the Board regarding the financing and operation of the Company’s exploration properties.These skills were determined by the Board to be valuable to the Board at the time the Board recommended Mr. Patankar to stand for re-election to the Board at the Company’s last annual meeting as the Company’s primary assets are exploration stage properties. Arrangements between Officers and Directors To our knowledge, there is no arrangement or understanding between any of our officers and any other person, including Directors, pursuant to which the officer was selected to serve as an officer. Family Relationships None of our Directors are related by blood, marriage, or adoption to any other Director, executive officer, or other key employees. Other Directorships None of the Directors of the Company are also directors of issuers with a class of securities registered under Section12 of the Exchange Act (or which otherwise are required to file periodic reports under the Exchange Act). Legal Proceedings We are not aware of any of our directors or officers being involved in any legal proceedings in the past ten years relating to any matters in bankruptcy, insolvency, criminal proceedings (other than traffic and other minor offenses) or being subject to any of the items set forth under Item 401(f) of Regulation S-K. 6 Audit Committee and Audit Committee Financial Experts We have a standing Audit Committee and audit committee charter, which complies with Rule 10A-3 of the Exchange Act, and the requirements of the NYSE MKT LLC. Our Audit Committee was established in accordance with Section 3(a)(58)(A) of the Exchange Act. Our Audit Committee is composed of two (2) directors each of whom, in the opinion of the Board, are independent (in accordance with Rule 10A-3 of the Exchange Act and the requirements of Section 803A of the NYSE MKT Company Guide) and financially literate (pursuant to the requirements of Section 803B of the NYSE MKT Company Guide): Leigh Freeman (Chairman) and William M. Sheriff.Leigh Freeman satisfies the requirement of a “financial expert” as defined under Item 407(d)(5) of Regulation S-K and meets the requirements for financial sophistication under the requirements of Section 803B of the NYSE MKT Company Guide. Director Nomination Procedures There have been no material changes to the procedures pursuant to which a stockholder may recommend a nominee to the Board.The Corporate Governance and Nominating Committee does not have a set policy for whether or how stockholders are to recommend nominees for consideration by the Board.Recommendations for director nominees made by stockholders are subject to the same considerations as nominees selected by the Corporate Governance and Nominating Committee or the Board. Code of Business and Ethical Conduct We have adopted a corporate Code of Business and Ethical Conduct administered by our President and Chief Executive Officer, Steven A. Osterberg. We believe our Code of Business and Ethical Conduct is reasonably designed to deter wrongdoing and promote honest and ethical conduct, to provide full, fair, accurate, timely and understandable disclosure in public reports, to comply with applicable laws, to ensure prompt internal reporting of code violations, and to provide accountability for adherence to the code. Our Code of Business and Ethical Conduct provides written standards that are reasonably designed to deter wrongdoing and to promote: ●
